EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Johnson on 15 July 2021.

The application has been amended as follows: 

1.	(Currently amended) A method of electric vehicle operation, comprising:
determining a plurality of segments of a vehicle route travelled by one or more users using a vehicle;
determining information about traffic conditions from a vehicle connected telemetry system, 
determining information about operational status of the vehicle;
retrieving data associated with one or more past trips of the vehicle on the vehicle route;
using the determined segments, traffic, the retrieved data associated with the one or more past trips, and vehicle information to calculate one or more speeds over the segments of the vehicle route; 
using a power management system of the vehicle, applying electric power to the vehicle to travel along the segments of the vehicle route at the one or more calculated speeds; and
the power management system determining a future destination using historical data associated with the one or more users, wherein the future destination is a destination at which the vehicle will be parked and turned off, wherein one of the one or more users is a driver, and wherein the future destination is determined at least in part using an identity of the driver that is one of inferred by the power management system and input by the driver;
wherein the one or more calculated speeds are based at least in part on determined probable optimal speeds using historical route information, and wherein the probable optimal speeds are configured for optimal energy efficiency of the vehicle on the vehicle route.

2-3.	(Canceled)

4.	(Previously presented) The method of claim 1, further comprising the step of determining a future destination using statistical destination logic.

5-9.	(Canceled)

10.	(Previously presented) The method of claim 1, wherein the one or more calculated speeds are based at least in part on iteratively simulated speeds.

11.	(Currently amended) An electric vehicle, comprising:
a vehicle having an electric power source, a communication system including a vehicle connected telemetry system able to determine traffic conditions, and a user interface system configured to receive input from one or more users of the vehicle; and
a power management system for the electric power source able to determine information about an external environment of the vehicle, with the power management system set to calculate one or more speeds over a plurality of segments of a vehicle route and acting to apply calculated electric power to the vehicle to travel along the segments of the vehicle route at the one or more calculated speeds;
; and
wherein the vehicle route is set based on a future destination determined by the power management system based at least in part using historical data associated with the one or more users, wherein the future destination is a destination at which the vehicle will be parked and turned off, wherein one of the one or more users is a driver, and wherein the future destination is determined at least in part using an identity of the driver that is one of inferred by the power management system and input by the driver.

12-13.	(Canceled)

14.	(Previously presented) The vehicle of claim 11, wherein the vehicle route is set based on a future destination determined at least in part using statistical destination logic.

15.	(Canceled)

16.	(Previously presented) The vehicle of claim 11, wherein each vehicle route segment comprises a separate calculated speed, and wherein each separate calculated speed is based at least in part on one of historical information of the vehicle traveling the vehicle route and historical information of one or more other vehicles traveling the vehicle route.

17-18.	(Canceled)



20.	(Previously presented) The vehicle of claim 11, wherein the one or more calculated speeds are based at least in part on iteratively simulated speeds.

21.	(Previously presented) The method of claim 1, wherein the segments are resegmented in response to one of a change in traffic and a change in weather.

22.	(Previously presented) The method of claim 1, wherein the vehicle route segments are determined using route segmentation logic based at least in part on one of historical information of the vehicle traveling the vehicle route and historical information of one or more other vehicles traveling the vehicle route.

23.	(Currently amended) The method of claim [[3]] 1, wherein the future destination is not explicitly provided by the one or more users.

24.	(Previously presented) The method of claim 1, wherein the one or more calculated speeds are based at least in part on measured energy efficiency of multiple prior trips by at least one of the one or more users driving the vehicle on the vehicle route.

1, wherein the power management system determines the future destination while the vehicle is travelling to the future destination.

26.	(Previously presented) The method of claim 1, wherein the information about operational status of the vehicle is selected from the group consisting of: a voltage of a battery, a temperature of the battery, an age of the battery, a number of times the battery has charged and discharged, a drag force due to rolling resistance of the vehicle, an amount of air going to an engine of the vehicle, and a weight of at least one of the one or more users.

27.	(Previously presented) The vehicle of claim 11, wherein the information about the external environment of the vehicle is selected from the group consisting of: an elevation of the vehicle, upcoming elevations of the vehicle, a location of a stoplight, a timing of a stoplight, a present angle of the sun, a predicted angle of the sun for an upcoming segment of the vehicle route, a predicted wind direction for an upcoming segment of the vehicle route, a predicted wind velocity for an upcoming segment of the vehicle route, a predicted temperature for an upcoming segment of the vehicle route, and a predicted air pressure for an upcoming segment of the vehicle route.

28.	(Currently amended) The vehicle of claim [[13]] 11, wherein the future destination is not explicitly provided by the one or more users.

29.	(Currently amended) The vehicle of claim [[13]] 11, wherein the power management system determines the future destination while the vehicle is travelling to the future destination. 



31.	(New) The vehicle of claim 11, wherein the power management system is further able to determine information about operational status of the vehicle selected from the group consisting of: a voltage of a battery, a temperature of the battery, an age of the battery, a number of times the battery has charged and discharged, a drag force due to rolling resistance of the vehicle, an amount of air going to an engine of the vehicle, and a weight of at least one of the one or more users.

32.	(New) The method of claim 1, further comprising determining information about an external environment of the vehicle selected from the group consisting of: an elevation of the vehicle, upcoming elevations of the vehicle, a location of a stoplight, a timing of a stoplight, a present angle of the sun, a predicted angle of the sun for an upcoming segment of the vehicle route, a predicted wind direction for an upcoming segment of the vehicle route, a predicted wind velocity for an upcoming segment of the vehicle route, a predicted temperature for an upcoming segment of the vehicle route, and a predicted air pressure for an upcoming segment of the vehicle route.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439.  The examiner can normally be reached on 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663